Title: Cabinet Opinions on Various Letters, [23 November 1793]
From: Jefferson, Thomas,Knox, Henry,Randolph, Edmund,Hamilton, Alexander
To: Washington, George



[23 Nov. 1793]

At sundry meetings of the heads of departments and Attorney General from the 1st. to the 21st. of Nov. 1793. at the President’s several matters were agreed upon as stated in the following letters from the Secretary of state. To wit:


Nov.
8.
Circular letter to the representatives of France, Gr. Brit. Spain and the U. Netherlands, fixing provisorily the extent  of our jurisdiction into the sea at a sea-league.



10.
Circular do. to the district attornies, notifying the same, and  committing to them the taking depositions in those cases.



Same date. Circular to the foreign representatives, notifying how depositions are to be taken in those cases.



 The substance of the preceding letters were agreed to by all, and the rough draughts were submitted to them and approved.


Nov.
14.
to Mr. Hammond, that the US. are not bound to restore the  Roehampton. This was agreed by all, the rough draught  was submitted to and approved by Colo. Hamilton and Mr.  Randolph. Genl. Knox was absent on a visit to Trenton.



10.
letters to Mr. Genet and Hammond, and the 14. to Mr. Hollingsworth  for taking depositions in the cases of the Coningham  and Pilgrim



15.
do. to Genet, Hammond and Mr. Rawle for depositions in  the case of the William



14.
do. to Hollingsworth to ascertain whether Mr. Moissonier  had passed sentence on the Roehampton and Pilgrim.




These last mentioned letters of the 10th. 14th. and 15th.  were as to their substance agreed on by all, the draughts  were only communicated to Mr. Randolph and approved by  him.


Nov.
13.
to Mr. Hammond. Enquiry when we shall have an answer  on the inexecution of the treaty. The substance agreed by  all. The letter was sent off without communication, none of  the Gentlemen being at Germantown.



22.
to Mr. Genet. Returning the commissions of Pennevert and  Chervi because not addressed to the President.



same date. to do. enquiring whether the Lovely lass, Prince William
 
Henry, and Jane of Dublin have been given up, and if not, requiring that they be now restored to owners.



These were agreed to by all as to their matter, and the letters themselves were submitted before they were sent to the President, the Secretary of War and the Attorney General, the Secretary of the Treasury absent.



same date. to Mr. Gore for authentic evidence of Dannery’s protest on the President’s revocation of Duplaine’s Exequatur. The substance agreed to by all. The letter sent off before communication.



Th: Jefferson H Knox Edm. Randolph Alexander Hamilton

